NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE RAMIRO-RAMIREZ,                            No.    16-71329

                Petitioner,                     Agency No. A093-161-151

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 14, 2019**
                                 Pasadena, California

Before: LIPEZ,*** WARDLAW, and HURWITZ, Circuit Judges.

      Jose Ramiro-Ramirez, a native and citizen of El Salvador, petitions for review

of a decision of the Board of Immigration Appeals (“BIA”) dismissing his appeal

from an order of an Immigration Judge (“IJ”) denying his application for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Kermit V. Lipez, United States Circuit Judge for the
First Circuit, sitting by designation.
withholding of removal and relief under the Convention Against Torture. We have

jurisdiction under 8 U.S.C. § 1252 and deny the petition.

      1. The BIA did not abuse its discretion in deeming Ramiro’s application

abandoned. When Ramiro originally proffered an incomplete application, the IJ

rejected it but extended the filing deadline. Ramiro did not file any application by

that deadline. See 8 C.F.R. § 1003.31(c); cf. Casares-Castellon v. Holder, 603 F.3d
1111, 1113 (9th Cir. 2010) (per curiam). And, he does not argue that the IJ abused

his discretion in rejecting the initial application.

      2. Ramiro was not denied due process. His counsel was notified about the

extended application deadline, and the failure to meet that deadline therefore does

not implicate due process, absent ineffective assistance of counsel. See Singh v.

Gonzales, 416 F.3d 1006, 1014–15 (9th Cir. 2005). Whether Ramiro received

effective assistance was not before the BIA and is not at issue in this petition for

review. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir. 2000) (noting

that “in the vast majority of cases,” the BIA considers ineffective assistance in a

motion to reopen).

      PETITION DENIED.




                                            2